Title: General Orders, 13 September 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Sept. 13th 1775
parole Pembroke.Countersign Quebec


The thirty three Riflemen of Col. Thompsons Battalion, tried yesterday by a General Court Martial, whereof Col. Nixon was

president, for “disobedient and mutinous Behaviour”; are each of them sentenced to pay the sum of Twenty Shillings, except John Leamon, who, over and above his fine, is to suffer six days imprisonment—The Pay Master of the regiment to stop the Fine from each man, out of their next Month’s pay, which must be paid to Dr Church for the use of the General hospital.
